The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 24, 2015

                                    No. 04-14-00372-CR

                                 Andres Ramon JUAREZ,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR0936B
                        Honorable Mary D. Roman, Judge Presiding


                                      ORDER
The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The State’s brief
is deemed filed as of February 20, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court